     Case 2:20-cv-06123-MWF-JPR Document 15 Filed 10/27/20 Page 1 of 1 Page ID #:53




 1
                                                                     JS-6
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7                             WESTERN DIVISION
 8
 9    MARTIN ARANA,                               Case No. CV 20-6123-MWF (JPRx)
10                 Plaintiff,                     ORDER
11          vs.
12
13    GOLDMAN SACHS BANK USA;
14                 Defendant(s).
15
16
            The Court, having reviewed the Stipulation for Dismissal with Prejudice by
17
      and between Plaintiff Martin Arana and Defendant Goldman Sachs Bank USA,
18
            IT IS ORDERED that this action is hereby dismissed with prejudice, with
19
20    each party to bear its own costs and attorneys’ fees.

21
22          DATED this 27th day of October, 2020.
23
24
25                                        MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
26
27
28

                                                -1-

                                              ORDER
